Citation Nr: 1428273	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1960 to October 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  The Veteran has submitted additional evidence with a waiver of RO initial consideration.  


FINDING OF FACT

Competent medical evidence establishes that the Veteran's Type 2 diabetes mellitus is etiologically related to his active duty service.


CONCLUSION OF LAW

Service connection for Type 2 diabetes mellitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor its impact on the matter; any notice defect or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Substantiating a claim of service connection requires evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that his Type 2 diabetes mellitus was caused by exposure to chemicals/hazardous materials in service.   It is not in dispute that the Veteran has Type 2 diabetes.  Furthermore, the record reflects that the Veteran was stationed in St. Lawrence Island, Alaska and that the area was contaminated by petroleum, diesel range organics (DRO), polychlorinated biphenyl (PCBs), volatile organic compounds (VOCs), pesticides, and other chemicals.  Accordingly, the critical question remaining is whether the Veteran's Type 2 diabetes is causally related to his exposure to chemicals/hazardous materials in service.  

As the evidence of record did not adequately address this question, the Board sought a Veterans Health Administration (VHA) medical advisor opinion in the matter.  The consulting expert, an endocrinologist, reviewed the Veteran's record and concluded that it is at least as likely as not that the Veteran's diabetes is causally related to his environmental exposures during service as exposure to some of the chemicals identified "may alter gen transcription, lipid metabolism, insulin production, changes in the insulin-signaling pathway, and altered glucose transport."  She noted that other identified chemicals degrade very slowly, with half-life of the compounds ranging from seven to 10 years in humans.

The Board finds no reason to question the expertise of the opining VA expert, as her opinion is accompanied by an explanation of rationale with citation to medical treatises and factual data.   She clearly has the requisite expertise.  The VHA opinion is the most probative evidence in the record regarding the etiology of the Veteran's diabetes.  As it supports the Veteran's claim, service connection for his Type 2 diabetes mellitus is warranted.   

ORDER

Service connection for Type 2 diabetes mellitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


